IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 96-10081
                        Conference Calendar
                         __________________


LARRY LYNN ROBINSON,

                                     Plaintiff-Appellant,

versus

DALLAS COUNTY, TEXAS,

                                     Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 3:95-CV-2411
                        - - - - - - - - - -
                           April 17, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Larry Lynn Robinson appeals the district court's dismissal

with prejudice of his 42 U.S.C. § 1983 complaint pursuant to 28

U.S.C. § 1915(d) and the dismissal without prejudice of his

habeas claims for failure to exhaust state remedies.   Robinson

contends that he has been unlawfully imprisoned because his

conviction violates the constitutional prohibition against double

jeopardy.   Robinson's § 1983 claims are legally frivolous because

they question the validity of his conviction and his conviction


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-10081
                                 -2-

has not been declared invalid pursuant to Heck v. Humphrey, 114

S. Ct. 2364, 2372 (1994).     Boyd v. Biggers, 31 F.3d 279, 283 (5th

Cir. 1994).   Robinson admits that he has not exhausted state

remedies regarding his habeas claims.      See 28 U.S.C. § 2254(b).

Accordingly, Robinson's appeal is frivolous and should be

dismissed for the reasons adopted by the district court.      See 5th

Cir. R. 42.2.   Robinson v. Dallas County, No. 3:95-CV-2411 (N.D.

Tex. Dec. 19, 1995).   Robinson's motion to investigate his

criminal history is DENIED.

     We caution Robinson that any additional frivolous appeals

filed by him will invite the imposition of sanctions.     To avoid

sanctions, Robinson is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED; MOTION DENIED.